DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, 4, 5, 7, and 8 is/are pending.
Claim(s) 3 and 6 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "being configured to grip at least one electrode of the battery cell" in lines 3–4. Claim 1 has previously recited the limitation "a transferring body configured to transfer at least one electrode of the battery cell" in line 2. It is unclear if "at least one electrode" recited in lines 3–4 is further limiting "at least one electrode" recited in line 2. The Office recommends the limitation  "being configured to grip the at least one electrode of the battery cell" in lines 3–4.
Claim 1 recites the limitation "the distal ends of gripper handles" in line 10. Claim 1 has previously recited the limitation "distal ends of the gripper handles" in lines 7-8. It is unclear if "gripper handles" recited in line 10 is further limiting "the gripper handles" recited in lines 7–8. The Office recommends the limitation "the distal ends of the gripper handles" in line 10.
Claims 2, 4, 5, 7, and 8 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 4, 5, 7, and 8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Allowable Subject Matter
Claim(s) 1, 2, 4, 5, 7, and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Kim (KR 2013-0092806 A)
Kim discloses an electrode transferring apparatus (100, [0014]) of a battery cell, comprising a transferring body (130) configured to transfer at least one electrode (E) of the battery cell (FIG. 4, [0020]); and an electrode gripper (120) mounted to the transferring body (FIG. 2, [0020]), being configured to grip the at least one electrode of the battery cell (FIG. 2, [0020]) and including a gripper body (121) connected to the transferring body (130), and a pair of gripper handles (121) respectively protruding from sides of the gripper body (FIG. 2, [0020]).
Kim does not disclose, teach, or suggest the following distinguishing feature(s):
An electrode transferring apparatus, comprising a pair of gripper handles having a bent shape bent such that distal ends of the gripper handles face toward each other and are configured to be in contact with an edge of the at least one electrode, wherein the distal ends of the gripper handles have a rounded shape.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bak (KR 2017-0103332 A) discloses an electrode transferring apparatus (100, [0077]) of a battery cell, comprising a transferring body (300) configured to transfer at least one electrode of the battery cell (FIG. 1, [0079]); and an electrode gripper (300) mounted to the transferring body (FIG. 1, [0079]), being configured to grip the at least one electrode of the battery cell (FIG. 1, [0079]) and including a gripper body (310, 320) connected to the transferring body (300), and a pair of gripper handles (310, 320) respectively protruding from sides of the gripper body (FIG. 1, [0079]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725